This is an attempted appeal by the state from a judgment for defendant quashing and setting aside a certain indictment filed in the district court of Okfuskee county, in which the said defendant, W.O. Green, was charged with the crime of unlawful possession of an elector's registration certificate.
An examination of the record and files discloses that no written notices of appeal were ever served upon the court clerk of Okfuskee county, or upon counsel for defendant or defendant himself, nor does the record disclose that any summons in error was ever issued and served within the period in which this appeal could have been perfected, nor is there any waiver of the issuance and service of such summons in error by counsel representing defendant.
For such reasons the appeal must be dismissed as this court has no jurisdiction to entertain the appeal on its merits. State v. Childers, 17 Okla. Cr. 627, 191 P. 1043; Burgess v. State,18 Okla. Cr. 574, 197 P. 173.
The appeal is dismissed.